Citation Nr: 0423309	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed mouth 
disorder.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  

3.   Entitlement to service connection for claimed right ear 
hearing loss.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected status post resection auricular deformity, 
right side.  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO.  

The RO granted service connection for the status post 
resection auricular deformity, right side, and a 
noncompensable rating was assigned.  

The Board remanded this case to the RO in January 2004 for 
further action and evidentiary development.

The veteran appears to be seeking service connection for 
other right ear disability that is separate and distinct from 
the claimed right ear hearing loss and the now service-
connected auricular deformity of the right ear.  As this 
matter has not been procedurally developed, the Board is 
referring it to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The issues of service connection for a claimed mouth 
disability and a claimed left shoulder disability are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  The right ear hearing findings are shown to be manifested 
by auditory thresholds of 15, 25, 20, 35 and 35 decibels at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively and by a 
speech recognition score of 96 percent.  

2.  The service-connected status post resection auricular 
deformity on the right side is shown to be manifested by a 
disability picture that more nearly approximates that of loss 
of one third of the lobe.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a right ear hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303. 3.385 
(2003).  

2.  The criteria for the assignment of a 10 percent rating 
for the veteran's service-connected status post resection 
auricular deformity on the right side have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.118 including Diagnostic Code 6299-6207 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant aspects of VCAA before initial RO 
consideration of his claim.  See Pelegrini v. Principi, 16 
Vet. App. 259 (2004); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on the issues.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  

Further, by October 2001 and January 2004 letters, October 
2002 Statement of the Case, and May 2004 Supplemental 
Statement of the Case, he has been notified of the evidence 
needed to establish the benefits sought, and via those 
documents, he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On November 2001 VA audiologic examination, the veteran's 
right ear hearing capability was found to be as follows: 
auditory thresholds of 15, 25, 20, 35 and 35 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  His right 
ear speech recognition score of 96 percent correct under 
Maryland CNC Test criteria.  

On November 2001 VA medical examination report, the examiner 
noted that the lower two-thirds of the right ear lobe had 
been resected.  The examiner asserted that "one [had] to get 
closeup on [the veteran] to notice that."  The examiner 
opined that the veteran's right ear lobe resection was not 
disfiguring and that other than the resection residuals, the 
ear lobe was entirely normal.  The diagnosis was that of post 
resection of a small portion of the right ear lobe.  

By January 2002 rating decision, the RO, in pertinent part, 
denied service connection for right ear hearing loss and 
granted service connection for status post resection 
auricular deformity, right side and assigned a noncompensable 
evaluation effective on November 15, 2000.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

As stated, the veteran's right ear hearing has been assessed 
as follows: auditory thresholds of 15, 25, 20, 35, and 35 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a right ear speech recognition score of 96 
percent under the Maryland CNC Test.  

As such, none of his auditory thresholds is 40 decibels or 
greater at any of the relevant frequencies.  See 38 C.F.R. 
§ 3.385.  Furthermore, auditory thresholds are not greater 
than 26 decibels at any three of the relevant frequencies.  
Id.  Finally, his right ear speech recognition score is 96 
percent under Maryland CNC Test guidelines.  Id.  

The veteran, therefore, does not meet the threshold criteria 
for the grant of service connection for right ear hearing 
loss.  Accordingly, service connection for right ear hearing 
loss must be denied by operation of law.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The provisions of 38 C.F.R. § 4.27 (2003) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

The veteran's service-connected status post resection 
auricular deformity, right side has been rated by the RO 
under the provisions of Diagnostic Code 6299-6207.  

Under Diagnostic Code 6207, which pertains to loss of the 
auricles, a rating of 50 percent is warranted where there is 
a loss of both auricles.  A 30 percent evaluation is 
warranted for the loss of one auricle.  A 10 percent 
evaluation is warranted with the loss of one-third or more of 
the substance.  38 C.F.R. § 4.87.  

In the present case, under Diagnostic Code 6207, the Board 
finds that a 10 percent evaluation is warranted.  The recent 
examination noted a resection of a significant portion of the 
helix on the right.  While this was described as being small, 
the exact extent of tissue loss was not noted.  Accordingly, 
given the nature of this defect and the veteran's concerns 
about disfigurement, the Board finds the disability picture 
does more nearly approximate the criteria for a 10 percent 
evaluation, but not higher, under Diagnostic Code 6207.  
38 C.F.R. § 4.31.

Diagnostic Code 7800 concerns disfigurement of the head, 
face, or neck.  38 C.F.R. § 4.118 (2002, 2003).  A rating 
under these criteria would not be indicated because, 
according to the November 2001 VA examination report, the 
veteran's right ear lobe resection was barely visible and was 
not noted to be disfiguring.  

His right ear lobe resection residuals are not shown to be 
productive of tenderness or pain.  They are not shown to be 
poorly nourished, unstable or productive of limitation on 
function.  

As such, his service-connected disability cannot be 
compensably rated relevant to the foregoing symptomatology 
under the provisions of Diagnostic Codes 7803, 7804 or 7805.  




ORDER

Service connection for right ear hearing loss is denied.

An initial rating of 10 percent for the service-connected 
status post resection auricular deformity of the right 
auricle is granted, subject to the regulation controlling 
disbursement of VA monetary benefits.  



REMAND

The veteran's left shoulder was examined in November 2001.  
An X-ray study conducted in conjunction with the examination 
revealed a deformity of the distal clavicle with a chip of 
the superior surface of the clavicle at the acromioclavicular 
joint with abnormal widening of the joint.  The radiologist 
opined that the foregoing was caused by remote trauma.  

The veteran must be afforded a VA orthopedic examination for 
an opinion regarding the etiology of any demonstrated left 
shoulder disability.  

With respect to the VA claim of service connection for a 
mouth disorder, the Board finds that an additional VA 
examination is necessary.  The service medical records 
reflect that the veteran was injured in a fight in September 
1976.  In February 1977, he was kicked in the stomach.  In 
April 1977, he received medical treatment while intoxicated.  

In March 2004, the veteran stated that his teeth were cracked 
and that he received over 100 stitches when he was hit in the 
mouth with brass knuckles.  

In November 2001, the veteran was afforded a VA dental 
examination.  The associated report is barely legible.  In 
any event, an additional examination is necessary because the 
Board requires information regarding whether there are any 
residuals of the claimed mouth injury.  If at all possible, 
the Board requests that the examination report be typed.  

To ensure full compliance with Due Process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO must schedule a VA orthopedic 
examination to determine the nature and 
likely etiology of any demonstrated left 
shoulder disability.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  Based 
on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran has 
current left shoulder disability due to 
disease or injury in service.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO must schedule an examination 
to determine the nature and likely 
etiology of the claimed mouth disorder.  
All symptomatology should be described.  
The examination report should be typed if 
at all possible.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  Based 
on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran has 
current mouth disability due to the 
claimed injuries suffered in service.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Finally, following completion of all 
indicated development, the RO should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



